Citation Nr: 0636431	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asthma with bronchitis 
(lung condition).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the veteran's 
application to reopen a claim of entitlement to service 
connection for asthma with bronchitis.  The veteran perfected 
a timely appeal of this determination to the Board.

In April 2004, the Board reopened and remanded the veteran's 
claim for further development and adjudication.  This having 
been completed, the matter is again before the Board.

FINDINGS OF FACT

The veteran's lung existed prior to service and was not 
aggravated by his active military service.


CONCLUSION OF LAW

A lung condition was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in July 2005, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  The veteran was also invited to send additional 
evidence.  In addition, the RO has advised the veteran of the 
basic law and regulations governing the claim, the cumulative 
information and evidence previously provided to VA (or 
obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claim.  The veteran and 
his representative were provided with adequate notice of the 
evidence, which was not of record, that was necessary to 
substantiate the veteran's claim, and also of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the June 2006 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative had time to consider the content of the notice 
and respond with any additional evidence or information 
relevant to the claim.  Based on the above, the Board 
concludes that any defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Board notes 
that the veteran was afforded notice with regarding his basic 
claim for service connection, but has not been provided 
notice regarding disability ratings and effective dates.  
Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.  In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service private and VA treatment reports, a VA 
examination report, and statements submitted by the veteran 
and his representative in support of the claim.  In addition, 
the Board notes that this matter has been previously remanded 
for additional development, to include affording the veteran 
an opportunity to be examined in connection with his claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Board notes that the veteran has been diagnosed 
with childhood asthma and episodic acute asthmatic 
bronchitis.  The Board will focus on the evidence that 
relates to whether any current lung condition was incurred in 
or aggravated by disease or injury that took place during the 
veteran's military service.  See Gonzalez v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000), Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In this regard, the Board notes that a veteran who served 
during a period of war, or during peacetime service after 
December 31, 1946, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111.  A 
preexisting injury or disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  The requirement of an increase in 
disability in 38 C.F.R. § 3.306(b) applies only to 
determinations concerning the presumption of aggravation 
under 38 U.S.C.A. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 
U.S.C.A. § 1111.  VAOPCPREC 3-2003, 69 Fed. Reg. 25178 
(2004); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004). 

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent 
that it states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).  Thus, the 
General Counsel has determined that section 3.304(b) is 
therefore invalid and should not be followed.  Id.  

In this case, when examined at enlistment, the veteran was 
noted to have had "asthma until age 15." In the "notes" 
section the medical examiner indicated "Asthma records."  
The veteran also reported in his Medical History prior to 
induction, that he had asthma and shortness of breath prior 
to service.  In addition, the veteran's medical records and 
his own testimony and statements in the record, to include a 
May 1968 treatment note, indicate that the veteran suffered 
from asthma prior to service.  Finally, in a February 2006 VA 
examination, the examiner, who examined both the veteran and 
his claims file in connection with the claim, stated that it 
was his opinion that the veteran did have a lung condition 
that existed prior to the veteran's period of active duty.  
The examiner also noted that the veteran had been diagnosed 
with childhood asthma.  

Based on the foregoing, the Board concludes that the 
veteran's lung condition was noted upon entry into service 
and thus clearly existed prior to service.  Crowe v. Brown, 7 
Vet. App. 238 (1994); VAOPGCPREC 3-2003.  Accordingly, there 
is no presumption of soundness at service entry with respect 
to this disability.

As noted above, regulations next provide that when a 
condition is properly found to have been preexisting, either 
because it was noted at entry or because pre-existence was 
demonstrated by clear and unmistakable evidence, such 
condition will be considered aggravated by active service 
where there is an increase in the disability during such 
service, unless there is a specific finding that the increase 
in the disability is due to the natural progress of the 
disease.

In this case, the veteran's service medical records indicate 
treatment for asthma immediately after induction.  Within a 
few months of entering the service, the veteran underwent 
Medical Board Proceedings.  He was diagnosed with Asthma with 
bronchitis and was recommended for separation.  The 
examination also indicated that the condition was not line of 
duty, that it existed prior to service, and that it was not 
aggravated by service.  

After service, the record indicates that the veteran had 
additional sporadic episodes of asthma and acute bronchitis. 

In order to assist the veteran with his claim, the veteran 
was been afforded a VA examination in February 2006.  The 
examiner indicated that the veteran's claims file was 
available and reviewed in connection with the claim.  The 
veteran's pertinent medical history was noted, and the 
examiner indicated that the veteran reported that he was 
diagnosed with asthma as a child and that, since that time, 
he suffers periodic bronchitis.  He also reported shortness 
of breath on exertion and uses inhalers as needed.  The 
veteran reported that three or four times per year he has 
acute episodes of asthmatic bronchitis.  After examination, 
the veteran was diagnosed with childhood asthma and episodic 
acute asthmatic bronchitis.  The examiner then stated an 
opinion that the veteran had a lung condition that likely 
existed prior to service.  With respect to aggravation in 
service, the examiner also opined that it is unlikely that 
the condition increased in disability during service.  While 
the veteran may have sustained intermittent symptoms 
resulting from service, the examiner stated that there is no 
permanent worsening of the underlying pathology of the lung 
condition due to the service.  

In light of the foregoing, the Board finds that service 
connection is not warranted for a lung condition, to include 
asthma with bronchitis.  In reaching this determination, the 
Board notes that the veteran's service and post-service 
medical records, as well as statements of the veteran, 
clearly indicate, and the February 2006 VA examiner found, 
that the veteran's lung condition preceded his enlistment in 
the military.  The medical evidence is therefore clear that 
that veteran's lung condition existed prior to his military 
service.  38 U.S.C.A. § 1111.  

The Board also notes that the veteran's service medical 
records, specifically the Medical Board Proceedings, clearly 
found that the veteran's condition existed prior to service 
and was not aggravated by service.  In this regard, the Board 
notes that the veteran sought treatment for asthma 
immediately after induction and was separated from service 
within only a few months of service entrance.  There is also 
no indication of any increase in the condition in the service 
medical records.  In addition, the February 2006 VA examiner, 
who reviewed the claims file, also found that the veteran's 
lung condition was not likely aggravated by service and that 
there was no permanent worsening of the underlying pathology 
of the condition due to service.  

In this case, the Board finds that the medical evidence is 
clear and that the presumption of soundness has been 
rebutted.  The veteran's lung condition was found to be both 
preexisting and not aggravated by service.  On these facts, 
service connection for a lung condition, to include asthma 
with bronchitis is not warranted.


ORDER

Service connection for asthma with bronchitis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


